Case 1:12-cv-00509-SOM-RLP Document 233 Filed 02/15/19 Page 1 of 7   PageID #:
                                  9028


 MORGAN, LEWIS & BOCKIUS LLP
 BERNARD J. GARBUTT III, admitted pro hac vice
 GRANT MACQUEEN, admitted pro hac vice
 101 Park Avenue
 New York, New York 10178
 Telephone: (212) 309-6000
 E-mail: bernard.garbutt@morganlewis.com

 MEGAN A. SUEHIRO #9582-0
 300 South Grand Avenue, Twenty-Second Floor
 Los Angeles, California 90071
 Telephone: (213) 612-2500
 E-mail: megan.suehiro@morganlewis.com

 CHUN KERR LLP
 ANDREW V. BEAMAN #2914-0
 First Hawaiian Center
 999 Bishop Street, Suite 2100
 Honolulu, Hawaii 96813
 Telephone: (808) 528-8200
 E-mail: abeaman@chunkerr.com

 Attorneys for Defendant Deutsche
 Bank National Trust Company, as trustee


                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

 LIONEL LIMA, JR., et al.,             NO. 1:12-cv-00509-SOM-RLP

                         Plaintiffs,
                                       DECLARATION OF
       vs.                             BERNARD J. GARBUTT III

 DEUTSCHE BANK NAT’L TRUST
 CO., et al.,

                         Defendants.
Case 1:12-cv-00509-SOM-RLP Document 233 Filed 02/15/19 Page 2 of 7             PageID #:
                                  9029


               DECLARATION OF BERNARD J. GARBUTT III

       I, BERNARD J. GARBUTT III, do hereby declare under penalty of perjury

 as follows:

       1.       I am a partner with the law firm of Morgan, Lewis & Bockius LLP,

 counsel for defendant Deutsche Bank National Trust Company, as trustee (the

 “Trustee”). I am an attorney admitted to practice in the State and Federal Courts of

 New York. I am admitted in this action pro hac vice. I make this declaration

 based upon my own knowledge, publicly-available documents, and all prior papers

 and proceedings had herein. I am familiar with all prior papers and proceedings

 herein. This Declaration is offered in support of the “Motion of Defendant

 Deutsche Bank National Trust Company, as Trustee, to Dismiss Second Amended

 Complaint,” dated February 15, 2019.

       2.       Purely for the Court’s convenience, attached as exhibits hereto are

 certain documents that have already been filed with the Court, and are available on

 the docket herein.1




 1
       Plaintiffs’ prior judicial admissions and admissions against interest
 (including the documents they have proffered in support of their claims), in their
 pleadings and other papers herein, are dispositive of the facts set forth therein as
 against Plaintiffs only. None of these admissions or documents constitute
 admissible evidence as against the Trustee.


                                           2
Case 1:12-cv-00509-SOM-RLP Document 233 Filed 02/15/19 Page 3 of 7           PageID #:
                                  9030


       3.      Attached hereto as Exhibit “A” is a copy of a document entitled

 “Adjustable Rate Note,” dated October 25, 2005, that the Trustee filed herein at

 Dkt.#44-5.

       4.      Attached hereto as Exhibit “B” is a copy of a document entitled

 “Declaration of James J. Bickerton,” dated January 7, 2012, that Plaintiffs filed

 herein at Dkt.#52-2 (the “1/7/2012 Bickerton Decl.”).

       5.      Attached hereto as Exhibit “C” is a copy of a document entitled

 “Mortgage,” dated October 25, 2005, that Plaintiffs filed herein at Dkt.#52-5. This

 document was submitted as Exhibit “3” to the 1/7/12 Bickerton Decl., ¶5.

       6.      Attached hereto as Exhibit “D” is a copy of a document entitled

 “Mortgagee’s Affidavit of Foreclosure Sale Under Power of Sale,” dated May 26,

 2009, that Plaintiffs filed herein at Dkt.#52-8. This document was submitted as

 Exhibit “6” to the 1/7/12 Bickerton Decl., ¶8.

       7.      Attached hereto as Exhibit “E” is a copy of a document entitled

 “Limited Warranty Deed,” dated May 21, 2009, that Plaintiffs filed herein at

 Dkt.#52-9. This document was submitted as Exhibit “7” to the 1/7/12 Bickerton

 Decl., ¶9.

       8.      Attached hereto as Exhibit “F” is a copy of a document entitled

 “PLAINTIFF’S APPELLANTS OPENING BRIEF,” dated October 4, 2013, in




                                           3
Case 1:12-cv-00509-SOM-RLP Document 233 Filed 02/15/19 Page 4 of 7               PageID #:
                                  9031


 Lima v. Deutsche Bank National Trust Co., No. 13-16091 (9th Cir.), that Plaintiffs

 filed therein at Dkt.#14-1, and that the Trustee filed herein at Dkt.#188-40.

       9.      Attached hereto as Exhibit “G” is a document entitled “The

 Trustee’s Role in Asset-Backed Securities,” dated November 9, 2010, available at

 https://www.aba.com/aba/documents/press/RoleoftheTrusteeinAsset-

 BackedSecuritiesJuly2010.pdf, that the Trustee filed herein at Dkt.#19-9. This

 document was submitted as Exhibit “F” to the Declaration of Andrew V. Beaman,

 dated October 9, 2012, ¶7.

       10.     Attached hereto as Exhibit “H” is a true and correct copy of a

 “Determination of No Reasonable Cause” in Nat’l Fair Housing Alliance v. U.S.

 Bank N.A., No. 01-12-0238-8 (HUD Jan. 8, 2016).

       11.     Attached hereto as Exhibit “I” is a true and correct copy of a

 document entitled “ORDER GRANTING DEFENDANTS CIT BANK, N.A.,

 F/K/A ONEWEST BANK N.A., FSB AND FEDERAL NATIONAL

 MORTGAGE ASSOCIATION’S MOTION TO DISMISS FIRST AMENDED

 COMPLAINT FILED ON OCTOBER 17, 2016, dated January 18, 2017, in

 Guzman v. CIT Bank, N.A., No. 16-1-0405-1-1 (Haw. C.C.), together with a true

 and correct copy of a document entitled “TRANSCRIPT OF PROCEEDINGS ON

 APPEAL” on November 22, 2016, in Guzman.




                                           4
Case 1:12-cv-00509-SOM-RLP Document 233 Filed 02/15/19 Page 5 of 7              PageID #:
                                  9032


       12.     Attached hereto as Exhibit “J” is a true and correct copy of a

 document entitled “ORDER GRANTING DEFENDANTS NATIONSTAR

 MORTGAGE LLC AND FEDERAL NATIONAL MORTGAGE

 ASSOCIATION’S MOTION FOR JUDGMENT ON THE PLEADINGS OR IN

 THE ALTERNATIVE FOR SUMMARY JUDGMENT, FILED NOVEMBER 22,

 2016,” dated January 9, 2017, in Delapinia v. Nationstar Mortg. LLC, No. 16-1-

 0432-1 (Haw. C.C.), together with a true and correct copy of a document entitled

 “TRANSCRIPT OF ELECTRONICALLY RECORDED PROCEEDINGS ON

 APPEAL” on December 15, 2016, in Delapinia.

       13.     Attached hereto as Exhibit “K” is a true and correct copy of a

 document entitled “ORDER GRANTING DEFENDANTS CIT BANK, N.A.,

 F/K/A ONEWEST BANK N.A., F/K/A ONEWEST BANK, FSB AND OWB

 REO LLC’S MOTION TO DISMISS COMPLAINT FILED ON NOVEMBER 3,

 2016,” dated March 22, 2017, in Fischer v. CIT Bank N.A., No. 16-1-0564-1

 (Haw. C.C.), together with a true and correct copy of a document entitled

 “TRANSCRIPT OF PROCEEDINGS ON APPEAL” on February 2, 2017, in

 Fischer.

       14.     Attached hereto as Exhibit “L” is a true and correct copy of a

 document entitled “Voluntary Petition,” dated September 15, 2010, that was filed




                                          5
Case 1:12-cv-00509-SOM-RLP Document 233 Filed 02/15/19 Page 6 of 7            PageID #:
                                  9033


 in In re Richard Hunt Farnham and Nancy Lee Farnham, No. 10-02849 (Bankr. D.

 Haw.), at Dkt.#1.

       15.     Attached hereto as Exhibit “M” is a true and correct copy of a

 document entitled “Voluntary Petition,” dated May 13, 2011, that was filed in In re

 Kaniala Salis, No. 11-01345 (Bankr. D. Haw.), at Dkt.#1.

       16.     Attached hereto as Exhibit “N” is a true and correct copy of a

 document entitled “Voluntary Petition,” dated August 20, 2009, that was filed in In

 re Brian Scott Weatherly, No. 09-09126 (Bankr. D. Haw.), at Dkt.#1.

       17.     The Trustee requests that the Court take judicial notice of the

 “Voluntary Petitions” attached hereto as Exhibits L-N. Judicial notice, governed

 by Rule 201 of the Federal Rules of Evidence, permits a court to take judicial

 notice of adjudicative facts not subject to reasonable dispute. United States v.

 Chapel, 41 F.3d 1338, 1342 (9th Cir. 1994). Judicial notice is properly taken of

 proceedings in other courts if those proceedings have a direct relation to the

 matters at issue. United States v. Raygoza-Garcia, 902 F.3d 994, 1001 (9th Cir.

 2018) (“A court may take judicial notice of undisputed matters of public record,

 which may include court records available through PACER.”); see also Tierney v.

 Atkins, No. 12-cv-308-SOM-KSC, 2012 WL 2021373, *2 n.3 (D. Haw. June 4,

 2012) (“The court takes judicial notice of these actions” contained in party’s

 PACER filings, including “Plaintiff’s claims for relief therein”).



                                           6
Case 1:12-cv-00509-SOM-RLP Document 233 Filed 02/15/19 Page 7 of 7             PageID #:
                                  9034


       18.     Judicial notice is appropriate in this action because Plaintiffs’

 “Voluntary Petitions” were filed in bankruptcy proceedings and are relevant to

 evaluating the matters at issue, namely whether Plaintiffs’ claims herein are barred.



       I, BERNARD J. GARBUTT III, do declare under penalty of perjury that the

 foregoing is true and correct to the best of my knowledge.


              Dated: February 15, 2019.

                                          /s/ BERNARD J. GARBUTT III
                                           BERNARD J. GARBUTT III




                                           7
